Citation Nr: 0107517	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for PTSD to the 
current level of 30 percent, effective from April 23, 1999.  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Although the 
veteran was afforded VA examinations in February 1997 and 
July 1999, the Board finds that the evidence is inadequate 
for evaluating the severity of the veteran's disability and a 
remand is necessary.  

In a January 2000 statement, the veteran referred to 
treatment received at several facilities, including the VA 
Medical Centers (VAMC) in Hampton, Virginia and Baltimore, 
Maryland and "Maryland Homeless Veterans" in 1997 and 1998.  
Although the RO attempted to obtain records from the VAMC in 
Baltimore, there are no records referable to the reported 
treatment in the claims folder nor is there any record of 
attempts by the RO to obtain the records the other sources.  
Records of any current treatment of the disability for which 
the veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  VA must attempt to obtain 
those records to which the veteran has referred before any 
final action may be taken by the Board. 

The Board also notes that a January 1998 VA treatment note 
included a "working" diagnosis of severe PTSD and Global 
Assessment of Functioning (GAF) score of 45-50.  The report 
of a July 1999 VA examination included a GAF score of 
"around 65."  In the judgment of the Board, a current VA 
psychiatric examination is warranted. 

The Board notes that because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, on 
remand, the RO should ensure that the notice and duty to 
assist provisions contained in the new law have been complied 
with.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, (2000).  

Finally, the Board observes that the claims folder shows that 
the veteran has long suffered from problems relating to 
alcohol abuse/dependence.  During his July 1999 VA 
examination, however, the veteran linked his alcohol problems 
to his service connected PTSD.  As secondary service 
connection may be granted for alcoholism secondary to PTSD 
under the recent Federal Circuit decision in Allen v. 
Principi, 237 F.3d 1368 (Fed.Cir. 2001), the Board finds that 
this issue is inextricably intertwined with the claim for an 
increased rating.  Hence, further development is in order.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
and/or alcohol abuse since service.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
all records from the identified sources 
which are not currently of record.  This 
should include attempting to obtain 
records from the VAMC Hampton and 
Baltimore and the "Maryland Homeless 
Veterans."  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD and 
alcoholism.  Complete psychological tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Based on the examination and study of the 
case, the examiner should provide 
detailed descriptions of all current 
symptomatology of the veteran's PTSD and 
alcoholism, and include a discussion of 
his social and industrial 
inadaptability/occupational and social 
impairment.  The examiner should 
carefully differentiate any symptoms 
caused by PTSD from those caused by 
alcoholism.  If differentiation of the 
symptoms is not possible the examiner 
must explain why.  The examiner should 
then offer an opinion whether it is at 
least as likely as not that alcoholism is 
caused or aggravated by PTSD.  
Thereafter, the examiner should also 
enter a complete multiaxial evaluation, 
and assign a Global Assessment of 
Functioning score together with an 
explanation of what the score represents.  
The examiner must reconcile the different 
GAF scores assigned after the January 
1998 hospitalization and July 1999 VA 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


